                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

JAMISON JAY MOON,                       )
            Plaintiff,                  )
                                        )      No. 1:18-cv-896
v.                                      )
                                        )      Honorable Paul L. Maloney
COMMISSIONER OF                         )
SOCIAL SECURITY,                        )
           Defendant.                   )
                                        )
                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 17), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: February 12, 2020                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
